
	
		I
		112th CONGRESS
		1st Session
		H. R. 2869
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  local educational agencies for the construction, renovation, or repair of
		  athletics facilities.
	
	
		1.Short titleThis Act may be cited as the
			 School Athletic Facilities Restoration
			 Act of 2011.
		2.Athletics
			 Facilities Grant Program
			(a)In
			 generalPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 5401 et seq.) is
			 amended by adding at the end the following new subpart:
				
					22Athletic
				Facilities
						5619.Short
				titleThis subpart may be
				cited as the School Athletic Facilities Restoration
				Program.
						5620.Program
				authorizedThe Secretary is
				authorized to make grants, on a competitive basis, to local educational
				agencies for the construction, renovation, or repair of school facilities that
				are primarily used for physical education, athletic contests or exhibitions, or
				athletic extracurricular activities, such as team sports.
						5621.ApplicationsEach local educational agency desiring a
				grant under this subpart shall submit an application to the Secretary at such
				time, in such manner, and containing such information and assurances as the
				Secretary shall require.
						5622.Requirements
							(1)Report to
				SecretaryA local educational
				agency receiving a grant under this subpart shall submit to the Secretary an
				annual report that—
								(A)describes the
				activities conducted during the preceding year; and
								(B)demonstrates that
				progress has been made toward completing the construction, renovation, or
				repair of the facility.
								(2)Administrative
				expensesNot more than 5 percent of the grant funds made
				available to a local educational agency under this subpart may be used for
				administrative expenses.
							5623.Administrative
				provisions
							(a)Federal
				shareThe Federal share of
				the cost of any project funded under this subpart shall not exceed 50
				percent.
							(b)ProportionalityTo
				the extent practicable, the Secretary shall ensure that grants awarded under
				this subpart shall be equitably distributed among local educational agencies
				serving urban and rural areas.
							(c)Report to
				CongressNot later than one year after a grant is awarded under
				this subpart, and annually thereafter, the Secretary shall submit a report to
				Congress that—
								(1)describes the
				grants made under this subpart;
								(2)documents the
				progress of construction, renovation, and repair funded under this subpart;
				and
								(3)makes such
				recommendations as the Secretary determines appropriate for the continuation
				and improvement of grants made under this subpart.
								(d)Availability of
				fundsAmounts made available to the Secretary to carry out this
				subpart shall remain available until expended.
							5624.Supplement,
				not supplantFunds made
				available under this subpart shall be used to supplement, and not supplant, any
				other Federal, State, or local funds available for construction, renovation, or
				repair of school
				facilities.
						.
			(b)Conforming
			 amendmentsThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to subpart 21 of part D of title V the following new item:
				
					
						Subpart 22—Athletics
				Facilities
						Sec. 5619. Short title.
						Sec. 5620. Program authorized.
						Sec. 5621. Applications.
						Sec. 5622. Requirements.
						Sec. 5623. Administrative
				provisions.
						Sec. 5624. Supplement, not
				supplant.
					
					.
			
